Citation Nr: 0928520	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  06-18 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss, 
to include as secondary to service-connected malaria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1965 to November 
1967.  The Veteran served in the Republic of Vietnam from 
November 1966 to November 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The Veteran testified before the undersigned at a travel 
board hearing in May 2008.  A transcript has been 
incorporated into the record.

In September 2008 the Board ordered this claim remanded for 
further development, specifically for a medical opinion and 
adjudication of the bilateral hearing loss service connection 
claim on a secondary basis to the service-connected malaria.  
The Board finds that the remand order has been substantially 
complied with and the appeal is ready for review.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

The Board notes that in an August 2007 statement, as well as 
in his May 2008 testimony, the Veteran discussed "ringing" 
in his ears.  Further, in a February 2009 statement in the 
record the Veteran lists symptoms that he states he is 
experiencing.  The Veteran may wish to file a claim of 
entitlement to service connection for tinnitus.  VA's 
statutory 'duty to assist' must include issues raised in all 
documents or oral testimony submitted prior to the BVA 
decision.  EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  The 
matter is referred to the RO for any action deemed 
appropriate.  


FINDING OF FACT

Resolving doubt in favor of the Veteran, the evidence 
establishes that bilateral hearing loss is proximately due to 
the service-connected malaria.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the evidence 
establishes that bilateral hearing loss is related to the 
Veteran's service connected malaria or treatment received 
therefrom.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria. Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a Veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In addition, if a Veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a disease of the nervous system such as 
sensorineural hearing loss became manifest to a degree of 10 
percent or more within one year from the date of the 
Veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a) (2008).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show: (1) that a current disability exists and 
(2) that the current disability was either caused by or 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The new 
provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

After a careful review of the positive and negative evidence 
of record, the Board finds that when resolving all doubt in 
the Veteran's favor, the requirements of entitlement to 
service connection are met.

At the outset, the Board notes that service connection for 
malaria is in effect.  By history, the disease has been rated 
at 10 percent from November 18, 1967, 100 percent from 
January 14, 1968, and 0 percent from January 14, 1969.  

Additionally, there is competent evidence that the Veteran 
currently has bilateral hearing loss.  In an April 2005 VA 
audiology consult, the examiner noted asymmetrical hearing 
loss considered mild on the right side, though mild to severe 
on the left.  The Veteran has also provided competent lay 
evidence that he had experienced difficulty hearing.  The 
Veteran is competent to testify as to observable symptoms.  
See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

Thus, the crux of this case rests upon the question of 
whether there is competent and credible evidence of a causal 
relationship between the Veteran's bilateral hearing loss and 
his service sufficient for a grant of service connection on a 
direct basis, or in the alternative whether there is 
competent and credible evidence that the Veteran's (already) 
service-connected malaria disability caused or aggravated his 
bilateral hearing loss sufficient to warrant service 
connection on a secondary basis.  While the Board finds that 
there is insufficient evidence of a causal relationship to 
warrant service connection on a direct basis, regarding a 
secondary basis, the Board finds that the evidence is in 
equipoise.   

The Veteran testified that he was a relay radio operator in 
service.  The Board notes that he served one year in Vietnam, 
though the personnel documents of record did not indicate the 
Veteran received any combat awards.  The Veteran testified to 
hearing live rounds and mortar fire while in Vietnam.  

A review of the Veteran's service treatment records finds the 
Veteran complained about "plugging" in both ears in August 
1965 and in August 1966.  In July 1967 he was diagnosed with 
malaria, hospitalized, and treated with quinine.  The 
November 1967 Report of Medical Examination for separation 
found his ears clinically normal.  Some audiometric testing 
had been conducted; the reported results were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
/
-10
LEFT
5
5
10
/
-10

On the Veteran's November 1967 Report of Medical History, 
running ears and ear, nose, or throat trouble were both 
checked in the negative.  
 
In January 1968, shortly after discharge, the Veteran was 
diagnosed with malaria again and hospitalized at a VA medical 
facility for over a month.  He submitted his claim seeking 
service connection for malaria and in May 1968 was afforded a 
VA general examination.  One portion of the examination 
pertained to his ears.  There was no audiometric data 
reported; the examiner indicated the Veteran's hearing at 20 
feet, both right and left, was tested and the examiner made 
no diagnosis.  The Veteran was quoted as saying his ears did 
not bother him.  

In December 1971 the Veteran was admitted into a VA medical 
facility for malaria; he was released in January 1972.  

The Veteran sought VA treatment for his ears in March 2005.  
He reported having had an ear infection and that it had 
cleared.  The examiner found bilateral sensorineural hearing 
loss, more so on the left than right.  In a follow-up April 
2005 consultation, the examiner noted the Veteran's most 
recent ear infection required antibiotics for two months.  
The Veteran also reported that he had experienced a large 
amount of noise exposure while he was in the artillery.

Following his claim, the Veteran submitted statements.  His 
former spouse's May 2005 statement observed she had met the 
Veteran in April 1971 and knew him for many years.  He was 
constantly plagued with ear infections that would last for 
months and then clear up.  His daughter's statement indicated 
she remembered the Veteran experiencing ear infections while 
she was little and that he had been hard of hearing for some 
time.

On the authorized audiological evaluation in November 2007, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
25
25
40
LEFT
10
40
30
75
80

The average puretone threshold on the right was 26.25 
decibels and on the left it was 56.25 decibels.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 94 percent in the left ear.  The 
examiner reviewed the claims file and service treatment 
records and noted the Veteran's hearing had been tested for 
his separation examination (1967) and that the result was 
normal.  Further the Veteran was tested in May 1968 as part 
of a VA examination and that result was also normal; 
therefore the examiner found it less likely than not that the 
Veteran's hearing loss was a result of military noise 
exposure.  

A November 2008 opinion from a VA physician considered the 
question whether the Veteran's malaria could have impacted 
the Veteran's hearing loss.  The examiner noted that 
certainly malaria can be a cause of hearing loss.  While the 
Veteran did not have hearing loss when he left service, he 
did have malaria, and the medication that treated it, twice 
again after service.  The examiner found it was certainly 
possible there was a delayed onset of hearing loss due to 
either the malaria or the drug treatment of malaria.  

The above-noted positive and negative evidence of record is 
acknowledged.  The Board finds that the record clearly 
establishes that the Veteran's bilateral hearing loss did not 
begin in service and is not related to his active duty in 
service.  However, the evidence is in equipoise with regard 
to the issue of whether the Veteran's service-connected 
malaria caused the Veteran's bilateral hearing loss.  The 
record shows that the Veteran, whose hearing tested normal 
upon separation from service, had malaria twice following 
service.  His former spouse stated she met him in April 1971; 
he had his third bout of malaria in December 1971.  She 
stated he continually experienced ear infections that lasted 
for months before they would clear up.  While two VA 
examiners found his hearing loss was less likely than not the 
result of in-service acoustic trauma, when addressing the 
question directly, the November 2008 VA examiner found that 
it was certainly possible that either the malaria or the drug 
treatment for the disease could have caused a delayed onset 
of hearing loss.

When, after careful consideration of all evidence, the Board 
finds that there is an approximate balance of positive and 
negative evidence, such doubt will be resolved in favor of 
the claimant.  By reasonable doubt is meant one that exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Thus, the Board finds that the Veteran's bilateral hearing 
loss is related to the Veteran's service connected malaria.  
Accordingly, service connection is warranted for bilateral 
hearing loss.  The appeal is granted.

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  The Board notes that in an August 2007 
communication, VA advised the Veteran of the information and 
evidence necessary to substantiate the initial rating and 
effective date in the event his service connection claim was 
successful.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


